Title: To George Washington from Frederick County, Va., Citizens, 2 December 1795
From: Frederick County, Virginia, Citizens
To: Washington, George


          
            Sir
            Winchester [Va.] 2d Der 1795
          
          It is with real pleasure we comply with the Request of our fellow Citizens of Frederick County, by forwarding to you the inclosed Resolutions, which express the Sentiments they entertain of your Conduct, in a situation the most delicate, and upon an occasion the most interesting and important, that has, perhaps, occured during your administration.
          Permit us, Sir, to seize this opportunity of expressing our sincere and Anxious wish, that you may long continue to preside over the Interests of these States, with that Wisdom and firmness which have hitherto so conspicuously adorned and supported your official Conduct, And That you may in an eminent degree partake of that happiness, which you have been so instrumental in procuring and preserving to your fellow Citizens. We Have the Honor to be with Sentime⟨nts⟩ of Real Esteem and Respect Sir your Hbl. Se⟨rvts⟩
          
            Danl Morg⟨an⟩C. M. ThrustonRobt White jrCha. MagillJoseph Caldwell
          
        